Citation Nr: 1724228	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  16-40 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether a February 1, 1991, decision of the Board of Veterans' Appeals that denied a rating in excess of 50 percent for Posttraumatic Stress Disorder (PTSD) and a total disability rating due to individual unemployability should be revised or reversed on the grounds of clear and unmistakable error.

2.  Entitlement to a rating in excess of 50 percent for PTSD from May 18, 1982 to May 29, 1991

3.  Entitlement to a total disability rating due to individual unemployability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The moving party (the Veteran) had active service in the U.S. Army from September 1974 to May 1976.

This matter is currently before the Board of Veterans' Appeals (Board) on motion for revision or reversal on the grounds of clear and unmistakable error (CUE) in a February 1, 1991, Board decision that denied an increased rating in excess of 50 and a TDIU.

Upon review, the Board noted that there was an outstanding claim for an increased rating for PTSD received by the Board on May 18, 1982.  The Board recognizes that a prior August 21, 1987 Board decision restored the Veteran's 50 percent rating which arose from a March 1982 rating decision reduction; however, the 1987 Board decision did not address the separate claim of an increased rating claim for PTSD.  Thus, the appeal period from the Veteran's claim from May 18, 1982 to the final adjudication of the PTSD is part and parcel with the February 1, 1991 Board decision under review.

In December 2016, the Veteran presented sworn testimony during a Video Conference Board hearing in Buffalo, New York, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The record reveals a misapplication of statutory and regulatory provisions extant at the time in the Board's February 1, 1991, decision and failure to consider the correct facts known at the time, errors that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.

2.  From May 18, 1982 to May 29, 1991, the Veteran's PTSD manifested with attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community and was demonstrably unable to obtain or retain employment.

3.  The Veteran first raised the issue of entitlement to TDIU in his March 31, 1986 claim. 

4. As the Veteran has been granted a 100 percent schedular rating for his PTSD from May 18, 1982 to May 29, 1991 and rated a 100 percent thereafter, the issue of entitlement to TDIU is moot.


CONCLUSIONS OF LAW

1.  The February 1, 1991, Board decision that denied a rating in excess of 50 percent for PTSD and TDIU was clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2016).

2.  The schedular criteria for a 100 percent rating have been met for the period from May 18, 1982 to May 29, 1991.  38 U.S.C. § 355 (1980); 38 C.F.R. §§ 4.3, 4.7, 4.132, Diagnostic Code 9411 (1980).
3.  Entitlement to a TDIU is moot.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103  , 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165   (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  Moreover, as a CUE analysis depends upon the evidence and information of record at the time of the original decision, there is no assistance which can be provided at this time.  No additions to the record may be considered.

Law and Regulations

The law provides that Board decisions are subject to revision on the grounds of clear and unmistakable error and must be reversed or revised if evidence establishes such error.  38 U.S.C.A. § 7111(a).  Exceptions are those Board decisions that have been appealed to the Court and decisions on issues that have subsequently been decided by the Court; these are not subject to revision on the basis of CUE.  38 C.F.R. § 20.1400.

Motions for revision of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Rules of Practice of the Board at 38 C.F.R. Part 20  (2016).  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a).  Review for CUE in a prior Board decision must be based on the record and law that existed when that decision was made.  38 C.F.R. § 20.1403 (b)(1).  See also Damrel v. Brown, 6 Vet. App. 242, 245   (1994); Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403 (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The following are examples of situations that are not CUE: (1) a new medical diagnosis that corrects an earlier diagnosis considered in the Board's decision; (2) the Secretary's failure to fulfill the duty to assist: and (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

The "benefit of the doubt" rule of 38 U.S.C.A. 5107 (b) does not apply to a Board decision on a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a) 

Merits

The Board finds that a clear and unmistakable error as to the application of statutory and regulatory provisions extant at the time and consideration of the correct facts as they were known at the time, was committed as to the Board's February 1, 1991 decision, which denied the Veteran an initial rating in excess of 50 percent for PTSD. 

Under the regulations in effect at the time of the February 1991 Board decision, 38 C.F.R. § 4.10, governing functional impairment, stated that "the basis of disability evaluations is the ability of the body as a whole, or of the psyche, . . . to function under the ordinary conditions of daily life including employment . . . evaluations are based on lack of usefulness, of these parts or systems, especially in self-support. . . .  In this connection, it will be remembered that a person may be too disabled to engage in employment although he or she is up and about and fairly comfortable at home or upon limited activity."  Additionally, 38 C.F.R. § 4.21, governing application of the rating schedule, provide d that "coordination of rating with impairment of function will, however, expected in all instances."

Under diagnostic code 9411 in effect during the 1982 to 1991 time period a 100 percent rating required that attitudes of all contacts except the most intimate be so adversely affected as to result in virtual isolation in the community, totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality, with disturbed thought or behavioral processes with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy, resulting in profound retreat from mature behavior, or that the claimant be demonstrably unable to obtain or retain employment. 38 C.F.R. § 4.132, Diagnostic Code 9411 (1980).

The Board's February 1991 decision found that the Veteran did not exhibit any bizarre behavior.  However, upon review of the evidence at the time, the Board notes that a June 1986 Mental Hygiene note from Dr. Singh noted that the Veteran had shot himself in 1982, was struggling with flashbacks from 1982 which led him to alcohol abuse, and held a VA employee hostage with a grenade.  In a January 1986 letter, Dr. Panahon notes that the Veteran functional capacity was very poor and that he had an inability to hold onto a job.  In a July 1987 letter to VA, the treating staff of the Vet Center the Veteran was attending wrote that the Veteran could not work full-time or even part-time.  Last, in an October 1989 letter Dr. Panahon wrote that the Veteran had "no functional capacity."  

After review of the evidence of record in February 1991, the Board finds that the 1991 Board decision did not properly apply the regulations in sections 4.10 and 4.21, extant at the time.  Additionally, the February 1991 Board did not consider the correct facts known at the time.  The facts present in 1991 clearly demonstrate that the Veteran had impairment with functioning under the conditions of daily life given the reports of Dr. Panahon and Dr Singh about the utter lack of functional capacity.  Moreover, the 1991 Board decision inaccurately determined that the Veteran did not demonstrate any bizarre behavior, when this was not supported by the evidence of record at the time.  Rather, the evidence shows that the Veteran had held a VA employee hostage with a grenade and had shot himself.

The evidence of the Veteran's lack of functional capacity was clearly evident at the time of the 1991 Board decision which did not properly apply the regulations and consider the correct facts.  These errors are such that they would manifestly alter the outcome of the 1991 decision given that they demonstrate impairment greater than considerable and impaired employability.  Thus, the Board finds that a clear and unmistakable error has been committed in the Board's February 1991 decision which denied a rating in excess of 50 percent for PTSD and denial of TDIU.

Now with the February 1991 Board decision removed, the Board turns to the time period from May 18, 1982 when the Veteran first submitted his claim for an increased rating decision, to May 29, 1991 wherein the Veteran was awarded a 100 percent rating from the RO.  As the Board highlighted above, the Veteran attempted to commit suicide by shooting himself in October 31, 1981, and although the Veteran initially posited that this was an accident a credible witness testified at a February 1983 hearing that the Veteran was in fact trying to kill himself.  Contemporaneous to this suicide attempt, the Veteran had lost his job in April of 1982 was drinking to fall asleep because of constant flashbacks as detailed in a November 1983.  This same examiner detailed that the Veteran was unemployable.  In an October 1984 examination, a VA examiner described the Veteran as verbally abusive and hostile.  He goes on to write that the Veteran confuses all foreign born doctors and believes that they are the same person, and that the only way the Veteran could sleep is by drinking heavily and when he has stopped nightmares which prevent him from sleeping for any duration.  In a May 1986 Mental Hygiene Report, a clinician reported that the Veteran "drinks all the time to avoid flashbacks," that "At times, he get detached from reality," he is "afraid of people" and he is "unable to relate to people in a health manner."  The Board finds that the above referenced examples demonstrate the diagnostic criteria contemplated in 38 C.F.R. § 4.132, Diagnostic Code 9411 (1980).  The evidence shows that the Veteran was afraid of people so he has attitudes are thusly so adversely affected as to result in virtual isolation in the Veteran's community.  The Veteran most drink heavily so as not to be debilitated by constant flashbacks demonstrating totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality.  Similarly, he held a VA employee hostage with a grenade which is evidence of disturbed thought or explosions of aggressive energy, resulting in profound retreat from mature behavior.  Last, the Veteran has consistently been found to be unemployable by clinicians repeatedly during the May 1982 to May 1991 timeframe under review, thus demonstrating an inability to obtain or retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1980).  Considering the foregoing, the Board finds that a 100 percent schedular rating from May 18, 1982 to May 29, 1991 is warranted.

TDIU-Moot

The Veteran filed for TDIU due to his PTSD on March 31, 1986, no prior formal or informal claim appears to be of record.  The Veteran has been awarded a 100 percent schedular rating for his PTSD from May 18, 1982.  The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35   (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).  Thus, the Veteran's claim for a TDIU is moot as he has been awarded a 100 percent schedular rating for the entirety of the period where TDIU was under appeal.


ORDER

The motion to revise or reverse the February 1991, Board decision, which denied an initial rating in excess of 50 percent for PTSD and denied TDIU, on the basis of CUE, is granted.

A 100 percent schedular rating from May 18, 1982 to May 29, 1991 is granted.

Entitlement to TDIU is dismissed.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


